Exhibit 99 (a)(5) CTM MEDIA HOLDINGS, INC. To Tender Shares of Common Stock Pursuant to the Offer to Purchase for Cash up to an aggregate of 2,790,013 Shares of Class A Common Stock and/or Class B Common Stock of CTM MEDIA HOLDINGS, INC. at a Purchase Price of $1.10 Per Share November17, To Brokers, Dealers, Commercial Banks, TrustCompanies and other Nominees: CTM Media Holdings, Inc., a Delaware corporation (“CTM”), has made an offer to purchase for cash up to an aggregate of 2,790,013 shares of Class A common stock and/or
